Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 5-6 have been cancelled; Claims 1, 3-4, and 7-8 are amended; Claims 13-18 are withdrawn from consideration as non-elected claims, claims 1-4 and 7-12 remain for examination, wherein claim 1 is an independent claim.
 
Allowance Subject matter
Claims 3 and 11 include allowable subject matter.  
Claims 3 and 11 are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed relationship of the alloy elements (cl.3) or the claimed properties (cl.11) as claimed in the instant claims.

Status of Previous Rejections
Previous objection of claims 1-12 because of the informalities is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 11/15/2021.

Previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 11/15/2021.
Previous rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2016/0153063 A1, listed in IDS filed on 6/23/2020, thereafter PG’063) in view of Sano et al (US-PG-pub 2019/0233926 A1, thereafter PG’926) is withdrawn since these claims have been cancelled in view of the Applicant’s “arguments/remarks made in an amendment" filed on 11/15/2021.
Previous rejection of claims 3 and 11 under 35 U.S.C. 103 as being unpatentable over PG’063 in view of PG’926 alone or further in view of Zhang et al (CN 102560284 A1, with on-line English translation, thereafter CN’284) is withdrawn since these claims have been cancelled in view of the Applicant’s “arguments/remarks made in an amendment" filed on 11/15/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2016/0153063 A1, listed in IDS filed on 6/23/2020, thereafter PG’063) in view of Sano et al (US-PG-pub 2019/0233926 A1, thereafter PG’926).
PG’063 in view of PG’926 is applied to the instant claims 1-2, 7, 9-10, and 12 for the same reason as stated in the previous office action dated 8/13/2021.
Regarding the amended features in the instant claim 1, PG’063 teaches including ferrite, bainite ferrite, bainite, and martensite phases in the alloy (table 3 of PG’063) and provides examples including example #6 (steel #F) in table 3 including F + BF and BF/B proportion 90 area%, which overlap the claimed percentage of acicular F, BF, and B as recited in the instant claim. Overlapping in proportion of microstructure creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of different phases in 
Regarding the amended feature in the instant claim 7, it does not change the scope of the instant claim.

Claim(s) 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over PG’063 in view of PG’926 alone or further in view of Zhang et al (CN 102560284 A1, with on-line English translation, thereafter CN’284).
PG’063 in view of PG’926 alone or further in view of CN’284 is applied to the instant claims 4 and 8 for the same reason as stated in the previous office action dated 8/13/2021. 
Regarding the amended features in the instant claims 4 and 8, they does not change the scope of the instant claims.

Response to Arguments
Applicant's arguments filed on 11/15/2021 with respect to claims 1-2, 4, 7-10, and 12 have been fully considered but they are not persuasive. Regarding the . 
The summarized of the Applicant’s arguments:
The cited prior arts do not specify the claimed phases as recited in the instant claim 1, which related to the alloy’s properties.
In response
Regarding the Applicant’s argument, as pointed out in the rejection for the instant claim 1 above. PG’063 in view of PG’926 teaches the alloy including F, BF, and B with the proportion ranges overlap the claimed proportion ranges of the phases. MPEP 2144 05 I. Furthermore, PG’063 provides the diagram of phases forming conditions under different cooling rates (Fig.2 of PG’063). It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the cooling conditions according to the disclosure of PG’063 in view of PG’926 to obtain the desired microstructures of the alloy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JIE YANG/Primary Examiner, Art Unit 1734